DETAILED ACTION
	This is a first office action in response to application 17/427,036 filed 07/29/2021, in which claims 1-9 are presented for examination. A preliminary amendment was filed concurrently therewith providing corrections to claim dependency and other informalities is hereby acknowledged. Currently claims 1-9 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a computer readable medium without significantly more. The claim(s) recite(s) “a computer program”. This judicial exception is not integrated into a practical application because the additional features merely recite other type of “units”. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is directed to a computer program product without any structural recitations. For example, the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. Such claims fail the first step (Step 1: NO) and should be rejected under 35 U.S.C. 101, for at least this reason. In such a case, it is a best practice for the examiner to point out the BRI and recommend an amendment, if possible, that would narrow the claim to those embodiments that fall within a statutory category. When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101  as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves). See MPEP 2106.03.
Invitation to Participate in DSMER Pilot Program
	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
	An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
	Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. U.S. Patent Application Publication No. 2010/0103077 A1 hereinafter Sugiyama in view of Kim U.S. Patent Application Publication No. 2014/0247294 A1 hereinafter Kim.

Consider Claim 1:
	Sugiyama discloses a head-mounted display comprising: (Sugiyama, See Abstract.)
	a frame rate information acquisition unit configured to acquire information relating to a frame rate given to data of a moving image to be displayed; (Sugiyama, [0334-0335], [0025], [0040-0046], [0494], [0029], “As an embodiment, the image quality setting unit includes a frame rate setting unit which causes one of the left-eye image output unit and the right-eye image output unit to output an image having a first frame rate, and which causes the other to output an image having a second frame rate smaller than the first frame rate, the one of the left-eye image output unit and the right-eye image output unit corresponding to a side for which the first scan angle is set, and the other corresponding to a side for which the second scan angle is set. With this configuration, it is possible to improve the virtual frame rate of the image visually recognized by the user, by displaying an image having a narrow view angle at a high frame rate.”)
	Sugiyama teaches adjusting a luminance of the display however does not appear to specify that a luminance adjustment unit configured to determine a parameter that determines display luminance according to the frame rate; and a display unit configured to display the moving image at display luminance based on the parameter. 
	Kim however teaches that it was a known technique by those having ordinary skill in the art before the effective filing date of the invention to provide luminance control based on the determined refresh rate because of a moving image (See also [0036] and [0051]) and therefore teaches a luminance adjustment unit configured to determine a parameter that determines display luminance according to the frame rate; and (Kim, [0051], [0045], “The controller 110 determines a luminance reducing amount according to the frame data rate (303). For this, the storage unit 120 stores a luminance reducing amount according to the frame data rate in a table form. The luminance reducing amount is set to provide a step wise decrease of the luminance value or may further implement a piece-wise linear reduction by determining reduction of the luminance as a percentage of the luminance value, wherein the reduction percentage is different for different range or may be set to a specific value.”)
	a display unit configured to display the moving image at display luminance based on the parameter. (Kim, [0046], “The controller 110 transmits a luminance control signal according to the luminance reducing amount to the luminance controller 33 (305). The luminance controller 33, having received the luminance control signal controls the entire luminance of the display unit 130 by adjusting an output current or voltage of the driver 31. For example, when the frame data rate is 80%, the controller 110 transmits a luminance control signal for reducing the luminance by two steps according to Table 1 to the luminance controller 33. The luminance reducing amount can be optimized by a designer through experimentation. This is because a current consuming amount changes according to a size of the panel 34 or a driving voltage.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide luminance control based on the frame rate as this was known in view of Kim and those having ordinary skill in the art would have recognized the benefit of using such a known technique for the purpose of can reduce power consumption by reducing an entire luminance when displaying an image in which an occupying ratio of a bright color is high.

Consider Claim 2:
	Sugiyama in view of Kim disclose the head-mounted display according to claim 1, wherein the display unit displays a moving image at the frame rate. (Kim, [0044] “Referring to FIGS. 1 to 3, when an image (including a still picture and a moving picture) output event occurs, the controller 110 determines a frame data rate of an image to be output (301). The frame data rate is an occupying ratio of a bright color included in the image data. The frame data rate can be calculated by counting RGB bits representing color information of a light emitting pixel. A method of calculating the frame data rate as previously described may include counting a number of high order bits in each color in a pixel.”)

Consider Claim 3:
	Sugiyama in view of Kim disclose the head-mounted display according to claim 1, wherein the frame rate information acquisition unit acquires a category of content that is represented by the moving image, and identifies a frame rate associated with the category. (Sugiyama, [0476], “In addition, the image analysis unit 801b determines the content (genre) of the original image such as sports and movies, from the metadata appended to the original image. FIG. 52 illustrates the metadata appended to the original image in the present embodiment. When the metadata in FIG. 52 is assigned, the image analysis unit 801b determines the genre of the original image as "music".”)

Consider Claim 4:
	Sugiyama in view of Kim disclose the head-mounted display according to claim 1, wherein the frame rate information acquisition unit reads out metadata that is appended to the data of the moving image, to thereby acquire the frame rate. (Sugiyama, [0476], “In addition, the image analysis unit 801b determines the content (genre) of the original image such as sports and movies, from the metadata appended to the original image. FIG. 52 illustrates the metadata appended to the original image in the present embodiment. When the metadata in FIG. 52 is assigned, the image analysis unit 801b determines the genre of the original image as "music".”)

Consider Claim 5:
	Sugiyama in view of Kim disclose the head-mounted display according to claims 1, wherein the display unit adjusts luminance of a backlight of a liquid crystal display on a basis of the parameter. (Kim, [0046], “The controller 110 transmits a luminance control signal according to the luminance reducing amount to the luminance controller 33 (305). The luminance controller 33, having received the luminance control signal controls the entire luminance of the display unit 130 by adjusting an output current or voltage of the driver 31. For example, when the frame data rate is 80%, the controller 110 transmits a luminance control signal for reducing the luminance by two steps according to Table 1 to the luminance controller 33. The luminance reducing amount can be optimized by a designer through experimentation. This is because a current consuming amount changes according to a size of the panel 34 or a driving voltage.”)

Consider Claim 6:
	Sugiyama in view of Kim disclose the head-mounted display according to claims 1, wherein the display unit converts luminance represented by pixels of the moving image, on a basis of the parameter, and then displays the moving image. (Kim, [0051], “As described above, the present invention can be applied to both a still picture and a moving picture. When a moving picture is output, a load can be applied to a system to control luminance by determining a frame data rate on a frame basis. Therefore, in the present invention, when a moving picture is output, by periodically determining the frame data rate, luminance of the display unit 130 is controlled.”)

Consider Claim 7:
	Sugiyama in view of Kim disclose the head-mounted display according to claims 1, wherein the display unit adjusts an area of a display region on a display panel according to the frame rate, and then displays the moving image. (Kim, [0051], “As described above, the present invention can be applied to both a still picture and a moving picture. When a moving picture is output, a load can be applied to a system to control luminance by determining a frame data rate on a frame basis. Therefore, in the present invention, when a moving picture is output, by periodically determining the frame data rate, luminance of the display unit 130 is controlled.”)

Consider Claim 8:
	Sugiyama discloses a image displaying method by a head-mounted display, comprising: (Sugiyama, See Abstract.)
	acquiring information relating to a frame rate given to data of a moving image to be displayed; (Sugiyama, [0334-0335], [0025], [0040-0046], [0494], [0029], “As an embodiment, the image quality setting unit includes a frame rate setting unit which causes one of the left-eye image output unit and the right-eye image output unit to output an image having a first frame rate, and which causes the other to output an image having a second frame rate smaller than the first frame rate, the one of the left-eye image output unit and the right-eye image output unit corresponding to a side for which the first scan angle is set, and the other corresponding to a side for which the second scan angle is set. With this configuration, it is possible to improve the virtual frame rate of the image visually recognized by the user, by displaying an image having a narrow view angle at a high frame rate.”)
	Sugiyama teaches adjusting a luminance of the display however does not appear to specify determining a parameter that determines display luminance according to the frame rate; and displaying the moving image at display luminance based on the parameter. 
	Kim however teaches that it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to provide luminance control based on the determined refresh rate because of a moving image (See also [0036] and [0051]) and therefore teaches a parameter that determines display luminance according to the frame rate; and (Kim, [0051], [0045], “The controller 110 determines a luminance reducing amount according to the frame data rate (303). For this, the storage unit 120 stores a luminance reducing amount according to the frame data rate in a table form. The luminance reducing amount is set to provide a step wise decrease of the luminance value or may further implement a piece-wise linear reduction by determining reduction of the luminance as a percentage of the luminance value, wherein the reduction percentage is different for different range or may be set to a specific value.”)
	displaying the moving image at display luminance based on the parameter. (Kim, [0046], “The controller 110 transmits a luminance control signal according to the luminance reducing amount to the luminance controller 33 (305). The luminance controller 33, having received the luminance control signal controls the entire luminance of the display unit 130 by adjusting an output current or voltage of the driver 31. For example, when the frame data rate is 80%, the controller 110 transmits a luminance control signal for reducing the luminance by two steps according to Table 1 to the luminance controller 33. The luminance reducing amount can be optimized by a designer through experimentation. This is because a current consuming amount changes according to a size of the panel 34 or a driving voltage.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide luminance control based on the frame rate as this was known in view of Kim and those having ordinary skill in the art would have recognized the benefit of using such a known technique for the purpose of can reduce power consumption by reducing an entire luminance when displaying an image in which an occupying ratio of a bright color is high.


Consider Claim 9:
	Sugiyama discloses a computer program for a computer, comprising: (Sugiyama, See Abstract.)
	by a frame rate information acquisition unit, acquiring information relating to a frame rate given to data of a moving image to be displayed; (Sugiyama, [0334-0335], [0025], [0040-0046], [0494], [0029], “As an embodiment, the image quality setting unit includes a frame rate setting unit which causes one of the left-eye image output unit and the right-eye image output unit to output an image having a first frame rate, and which causes the other to output an image having a second frame rate smaller than the first frame rate, the one of the left-eye image output unit and the right-eye image output unit corresponding to a side for which the first scan angle is set, and the other corresponding to a side for which the second scan angle is set. With this configuration, it is possible to improve the virtual frame rate of the image visually recognized by the user, by displaying an image having a narrow view angle at a high frame rate.”)
	Sugiyama teaches adjusting a luminance of the display however does not appear to specify by a luminance adjustment unit, determining a parameter that determines display luminance according to the frame rate; and by a display unit, displaying the moving image at display luminance based on the parameter.
	Kim however teaches that it was known technique by those having ordinary skill in the art before the effective filing date of the invention to provide luminance control based on the determined refresh rate because of a moving image (See also [0036] and [0051]) and therefore teaches a luminance adjustment unit, determining a parameter that determines display luminance according to the frame rate; and (Kim, [0051], [0045], “The controller 110 determines a luminance reducing amount according to the frame data rate (303). For this, the storage unit 120 stores a luminance reducing amount according to the frame data rate in a table form. The luminance reducing amount is set to provide a step wise decrease of the luminance value or may further implement a piece-wise linear reduction by determining reduction of the luminance as a percentage of the luminance value, wherein the reduction percentage is different for different range or may be set to a specific value.”)
	by a display unit, displaying the moving image at display luminance based on the parameter. (Kim, [0046], “The controller 110 transmits a luminance control signal according to the luminance reducing amount to the luminance controller 33 (305). The luminance controller 33, having received the luminance control signal controls the entire luminance of the display unit 130 by adjusting an output current or voltage of the driver 31. For example, when the frame data rate is 80%, the controller 110 transmits a luminance control signal for reducing the luminance by two steps according to Table 1 to the luminance controller 33. The luminance reducing amount can be optimized by a designer through experimentation. This is because a current consuming amount changes according to a size of the panel 34 or a driving voltage.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide luminance control based on the frame rate as this was known in view of Kim and those having ordinary skill in the art would have recognized the benefit of using such a known technique for the purpose of can reduce power consumption by reducing an entire luminance when displaying an image in which an occupying ratio of a bright color is high.

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626